8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buddy HERNANDEZ, Petitioner-Appellant,v.SUPERINTENDENT, FREDERICKSBURG-RAPPAHANNOCK JOINT SECURITYCENTER;  Attorney General of Virginia,Respondents-Appellees,andCircuit Court for the City of Fredericksburg, Respondent.Buddy Hernandez, Petitioner-Appellant,v.Superintendent, Fredericksburg-Rappahannock Joint SecurityCenter;  Attorney General of Virginia,Respondents-Appellees.
Nos. 92-6980, 92-7139.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 16, 1993.Decided:  October 21, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.
Victor Michael Glasberg, Victor M. Glasberg & Associates, Alexandria, Virginia;  Stephen Barkai Pershing, American Civil Liberties Union of Virginia Foundation, Richmond, Virginia, for Appellant.
Richard Bain Smith, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before WIDENER and PHILLIPS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Buddy Hernandez seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988) and denying a certificate of probable cause to appeal.  Our review of the record and the district court's opinion and orders discloses that these appeals are without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Hernandez v. Superintendent, No. CA-92-189-A (E.D. Va.  Aug. 27, 1992, and Oct. 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED